 TITEFLEX,INC.223TITEFLEX, INC.andINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIR-CRAFT &AGRICULTURALIMPLEMENTWORKERS OF AMERICA,UAW-CIO, PETITIONER.Case No. 3-RC-5340.March R, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Samuel Korenblatt,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner is currently recognized by the Employer as thebargaining representative of its production and maintenance em-ployees.By this petition the Petitioner seeks to represent in a sep-arate unit, all shop and office clerical and technical employees.Theparties stipulated as to the appropriateness of the unit requested.They are also in agreement as to the general composition of the unit,but were unable to agree as to whether certain classifications shouldbe included in the unit.The Employer contends that junior engineers,salesrepresentatives, sales engineers, customers' serviceman, fieldengineer buyer grade I, and matron should be included in the unit.The Petitioner contends that the matron properly belongs in the pro-duction and maintenance unit and should be excluded from the unitsought herein, that the junior engineers should be excluded becausethey are professional employees and that the other above-named em-ployee classifications sought to be included by the Employer shouldbe excluded because they are managerial employees.The Employercontends that payroll clerks, telephone operators, and relief opera-tors are confidential employees and should therefore be excluded fromthe unit.The Petitioner denies that these employees are confidentialemployees and seeks to include them in the unit.Junior engineers.The Employer employs 6 junior engineers, 4 ofwhom work in the engineering department and 2 of whom work in103 NLRB No. 23. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe quality control department.'Those working in the engineeringdepartment are employed as layout draftsmen and test lab techni-cians.They design work on drawing boards and perform mathemati-cal calculations.They work under close supervision of a project en-gineer and from time to time under the supervision of draftsmen(who are included in the unit).An engineering degree is not requiredof these employees.Although all four junior engineers in the engi-neering department do have such degrees, the record indicates thatthe duties of their job do not require the use of knowledge which canbe gained only from a specialized course of study necessary to obtainsuch degrees.The junior engineers work in the same general area asthe clerical employees, under the same working rules and regulations,and receive the same benefits.We find that the junior engineers aretechnical employees and we will include them in the unit 2Sales representatives.The sales representatives solicit customerslocally within the Metropolitan New York area.As a group theyspend more than 50 percent of their time in the office.They normallyreport to the office every day.While in the office they perform routinesales correspondence work.They work in the same general area as dothe clerical employees, are subject to the same working rules and regu-lations and receive the same employee benefits.When soliciting cus-tomers they may quote prices approved by their superiors but have noauthority to set their own prices or to commit the Employer to anytransaction without the final approval of their supervisor.Theirwork is directly related to that of the other employees in the unit.Wefind that these employees are not managerial employees and that theyhave a sufficient community of interest with the other employees in theunit to warrant including them.3Sales engineers.The work of the sales engineers is, in general,similar to that of the sales representatives.They handle certainspecial accounts which require the close attention of one individual.They handle all correspondence dealing with these accounts and an-swer telephone inquiries concerning them.One of the 2 individualsin this classification is out of the office about 20 percent of the time.The other individual may be gone from the office for 2 or 3 days at atime due to the geographical location of his accounts.Other thanthat they perform all their work in the office.They are required tohave some technical knowledge with respect to the Company's prod-'In its brief the Petitioner agreed that the two junior engineers in the quality controldepartment are technical employees and should be included in the unit.We agree andfurthermore we are unable to perceive such a distinction between their duties and theduties of the other junior engineers which would warrant finding that one group iscomprised of professional employees and not the other.2 Sonotone Corporation,90 NLRB 1236.8The Constitution Publishing Company,81 NLRB 615. TITEFLEX, INC.225ucts.Their rate of pay is higher than that of the sales representa-tives.They work in the same general office area, are subject to thesame working rules and regulations, and receive the same employeebenefits as do the other employees in the unit.The record indicatesthat they may make recommendations concerning company policiesbut they do not take part in actual decisions concerning changes inpolicy.They cannot commit the Employer to any transaction with-out the approval of their supervisors.Under all the circumstanceswe find that these employees are not managerial employees 4 and asthey have a sufficient community of interest with the other employeeswe shall include them in the unit.Customers' serviceman and field engineer.The customers' serv-iceman's function is to keep the product sold after it has been deliveredto the customer.He maintains regular contact with the customer andchecks upon performance of the product and files reports with theEmployer as to product performance.He spends up to 80 percentof the time away from the office.While in the office he compilesstatistical data and follows up technical data which is developed inthe field.He is subject to the same working rules and regulations,receives the same employee benefits, and works in the same generalarea as do the other employees in the unit.The field engineer per-forms generally the same function as the customer's serviceman.Heismore highly trained and consults with the more highly technicalemployees of the Employer's customers about problems arising inconnection with its products.He has the same community of interestwith the other employees of the unit as the customers' serviceman.Both of these employees may make recommendations concerningoverall policies of the company but do not participate in makingpolicy decisions.We find that they are not managerial employees 5and that they have a sufficient community of interest with the otheremployees involved 6 to be included in the unit.Buyer grade I.The parties agreed to include the classificationbuyer grade III in the unit.The record indicates that the Employerregards buyer grade I as having more responsibility than buyer gradeIII.He receives requisitions that have been prepared by the plan-ning department, countersigned by the person in charge of that de.partment, and he places them with an approved list of vendors.Al-though he cannot go outside that list of vendors he may use his dis-cretion as to which of those vendors will receive the order.He hasfinal authority over such deals and is able to responsibly commit the4Westinghouse Electric Corporation,97 NLRB 1271.5Westinghouse Electric Corporation,supra.Nu-Way Corporation, 87NLRB 377;SanAntonioMachine Q Supply Co.,85 NLRB143;The Constitution PublishingCompany,81 NLRB 815. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDcredit of the Employer.We find that he is a managerial employeeand we shall exclude him from the unit'Matron.The matron cares for the ladies' washroomand servescoffee to the office employees.When not taking care of the wash-room she spends her time ina smallroom adjoining the general officeroom where she serves coffee.The female employees must go throughthis room to get to the washroom. The Petitioner contends thatsince another employee who places towels in themen'swashrooms isin the production and maintenance unit the matron belongs in thatunit.Becausethe matron comes in daily contact with the office em-ployees and generally receives the same benefits as they do and be-cause no showing is made that she has any association with the produc-tion and maintenance employees, we find that she has a sufficientcommunity of interest with the office employees to be included in theunit .8Telephone operator and relief operator.The Employer contendsthat these employees have the opportunity to overhear conversationsconcerning labor relations matters and therefore should be excludedfrom the unit as confidential employees.The Board has repeatedlyheld that the mere opportunity to overhear conversations pertainingto labor relations does not make telephone operators confidentialemployees.9We will therefore include them in the unit.Payroll clerks.The payroll clerks maintain all records that haveto do with computing the executive payroll.They are also in a posi-tion to know about welfareloansmade to employees, garnishee pay-ments exacted from the earnings of employees, and bond purchasesmade by the employees.The Employer contends that suchinforma-tion is of a confidential nature and that the payroll clerks should beexcluded from the unit.As the Petitioner points out this informationis available to any of the employees if they desire to ascertain suchinformation.As these employees do not deal with information in thefield of labor relations we find that they are not confidential employeesand we will include them in the unit .10The appropriate unit.We find that the following employees ofthe Employer constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act: 11All shop and office clerical and technical employees including juniorengineers, sales representatives, sales engineers, customers' serviceman,field engineer, matron, telephone operator, relief operator, and payroll7Federal Telecommunications Laboratories,Inc,92 NLRB1395 ;The Girdler Corpora-tion,96 NLRB 137;Westinghouse Electric Corporation,89 NLRB 8.sCon$olcdated Electrical Products,71 NLRB 360.General ElectricCo , 99 NLRB No. 75 ; TheTimken-Detroit AxleCo., 95 NLRB 736.10Repubhc Steel Corporation,94 NLRB 1294.11Allen Adams and Thomas Carr, part-time employees are included in the unit pursuantto stipulation of the parties. GOTTFRIED BAKING COMPANY, INC.227clerks, but excluding buyer grade I, all supervisors as defined in theAct, professional, confidential, secretarial, and other confidential em-ployees, guards, and executives.[Text of Direction of. Election omitted from publication in thisvolume.]GOTTFRIED BAKING COMPANY, INC.andMAX WINZELBERGandBAKERY& PASTRY DRIVERS AND HELPERS UNION, LOCAL No. 802, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL, PARTY TO THE CONTRACTR. K. BAKING CORP.andMAX WINZELBERGandBAKERY & PASTRYDRIVERS AND HELPERS UNION, LOCAL No. 802, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, PARTY TO THE CONTRACTBAKERY&PASTRY DRIVERS AND HELPERS UNION, LOCALNo.802, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA,AFLandMAXWINZELBERGandGOTTFRIED BAKING COMPANY, INC., PARTY TO THE CONTRACTandR. K. BAKING CORP., PARTY TO THE CONTRACT.Cases Nos. 2-CA-J741,2-CA-2067, and 2-CB-578.March 3, 1953Decision and OrderOn November 13, 1952, Trial Examiner William F. Scharnikow is-sued his Intermediate Report in this proceeding, finding that each ofthe Respondents had engaged in and was engaging in certain unfairlabor practices, and recommending that each of them cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The TrialExamineralso found that each of the Respondents had not engaged in certainother alleged unfair labor practices and recommended that the com-plaints be dismissed with respect to such allegations.Thereafter,the General Counsel, Respondent R. K. Baking Corp., and RespondentUnion filed exceptions to the Intermediate Report, and supportingbriefs.'The Board 2 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and briefs and hereby adopts the1The Respondent Union'srequest for oral argumentis herebydenied because the record,exceptions, and briefs adequatelypresent the positions of the parties.2Pursuant to the provisions of Section3 (b) of the NationalLabor RelationsAct, theBoard has delegatedits powers in connectionwith thesecases to a three-member panel[ChairmanHerzog and Members Styles and Peterson].103 NLRB No. 3.